United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Springfield, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-761
Issued: October 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 2, 2011 appellant filed a timely appeal of the August 6, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year elapsed between the most recent merit decision dated
April 3, 2006 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c)
and 501.3 but has jurisdiction over the nonmerit decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 7, 2003 appellant, then a 41-year-old custodian, filed a traumatic injury
claim alleging that on January 22, 2001 he sustained herniated discs, degenerative disc disease,
intense neck and back pain, dizziness and blackouts as a result of lifting a mop bucket at work.3
He submitted medical evidence which addressed his neck condition.
In a March 5, 2004 decision, OWCP denied appellant’s claim, finding that the medical
evidence was insufficient to establish that the claimed condition was causally related to the
accepted January 22, 2001 employment incident.
On March 8, 2004 appellant requested an oral hearing. He submitted medical reports and
diagnostic test results which addressed his right shoulder, foot and hand, neck and bilateral knee
and arm conditions and disability for work.
In an April 3, 2006 decision, an OWCP hearing representative affirmed the March 5,
2004 decision, finding that the medical evidence was insufficient to establish that appellant
sustained a neck condition due to the January 22, 2001 employment incident.
By letter dated April 20, 2006, appellant requested reconsideration.
In a June 14, 2006 decision, OWCP denied appellant’s request for reconsideration. It
found that he failed to raise a substantive legal question or submit new and relevant evidence.
By letter dated July 30, 2010, appellant requested reconsideration. He contended that
OWCP denied his claim based on an erroneous medical report from Dr. Thomas S. Kaye, a
Board-certified neurosurgeon. Appellant asserted that Dr. Kaye reached his conclusion about his
condition based on magnetic resonance imaging (MRI) scans that were performed in July 1999
and November 20, 2000 and predated his claimed injury.
In a February 2, 2001 report, Dr. Kaye stated that appellant could return to work on
February 26, 2001 without restrictions. In a February 21, 2001 report, he reviewed the results of
cervical MRI scans performed on July 8, 1999 and November 20, 2000 which demonstrated
degenerative changes and bulging and herniated discs at various levels. Dr. Kaye listed his
findings on physical examination which included normal motor strength testing, sensation and
deep tendon reflexes, a questionable Tinel’s sign on the left side, a negative Phalen’s sign and no
evidence of atrophy or fasciculations. He stated that his findings confirmed restricted range of
motion of appellant’s neck. Dr. Kaye diagnosed degenerative cervical spondylosis. He
recommended conservative management since appellant’s symptoms appeared to be discordant
with the MRI scan findings. In a February 21, 2001 prescription, Dr. Kaye stated that appellant
had cervical radiculopathy.

3

By letter dated March 16, 2001, the employing establishment stated that appellant was being removed from
employment effective March 30, 2001 as he failed to submit evidence to support his inability to report to work since
January 23, 2001. Appellant’s termination was rescinded in a November 30, 2001 settlement agreement. Instead,
the employing establishment issued a letter of warning to him regarding his absence from work.

2

Treatment notes dated January 10, 1997 to December 1, 2000 from the employing
establishment health unit addressed, among other things, appellant’s cervical and carpal tunnel
syndrome conditions and ability to work.
In reports dated June 30, 1997 and November 15, 2000, Dr. Munir H. Abbasy, a Boardcertified neurologist, listed findings on physical, neurologic and diagnostic examination of
appellant’s cervical spine. He advised that appellant had neck pain. There was no evidence of
cervical radiculopathy. Dr. Abbasy suspected that appellant’s pain was musculoskeletal in
origin. He further suspected that appellant had bilateral carpal tunnel syndrome based on his
hand numbness and ordered an electromyogram/nerve conduction study to further evaluate the
problem. Dr. Abbasy concluded that appellant could return to work that week.
In a July 8, 1999 cervical MRI scan report, Dr. Paul M. Gagnon, a radiologist, stated that
the cervical spinal cord was normal in caliber and signal characteristics. No spinal masses were
identified and there was no evidence of significant spinal stenosis. Cervical vertebral bodies
maintained normal height and alignment. Hypertrophic changes of vertebral body end-plates
were noted at C4-5 and C6-7 along with signal changes of the C6-7 end-plates consistent with
discogenic degenerative changes. There was disc space narrowing and loss of characteristic disc
signal at those levels as well. The C2-3 disc space level was unremarkable. At C3-4, there was
mild centralized bulging of the intervertebral disc that was minimally effacing the thecal sac
ventrally. The neural foramina were patent despite hypertrophic degenerative changes of
uncovertebral joints of a mild degree. At C4-5, mild generalized disc bulging and central
spondylosis effaced the thecal sac ventrally without compressing the cervical spinal cord.
Hypertrophic degenerative changes of the uncovertebral joints were noted without significant
neural foraminal stenosis. At C5-6, minimal centralized disc bulging and central spondylosis
effaced the thecal sac ventrally, but without significant spinal stenosis or cord compression. The
neural foramina were patent. At C6-7, mild generalized disc bulging and central spondylosis
effaced the thecal sac ventrally accompanied by hypertrophic degenerative changes of the
uncovertebral joints. There was no cord compression. The right neural foramen was mildly
narrowed.
In an October 27, 1999 report, Dr. Marc A. Goldman, a Board-certified internist, advised
that appellant had acute pain in his neck and shoulder which lead to headaches and diminished
use of his left arm and back. His condition began in 1982 and was permanent. Dr. Goldman
concluded that appellant was not currently incapacitated from performing his work duties, but
stated that his condition would require him to be off work intermittently.
OWCP documents dated July 18 and December 6, 2006 set forth the requirements for
filing a timely claim under 5 U.S.C. § 8122 and notifying the employing establishment about an
injury or death under 5 U.S.C. § 8119, respectively. In a February 8, 2001 letter to the
employment establishment, appellant explained that his absence from work was due to his
claimed injury. He submitted correspondence dated February 12, 2001 through June 10 2009
which addressed his timely notification of injury to his former supervisors, who he claimed lied
and wrote false statements to cover up his injury.
In an August 6, 2010 decision, OWCP denied appellant’s July 30, 2010 request for
reconsideration, without a merit review, on the grounds that it was not timely filed and failed to
establish clear evidence of error in the last merit decision dated April 3, 2006.
3

LEGAL PRECEDENT
Section 8128(a) of FECA4 does not entitle a claimant to a review of an OWCP decision
as a matter of right.5 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.14

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. OWCP
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of its original decision.15 However, a right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.16
The most recent merit decision in this case was OWCP’s April 3, 2006 decision which
found that the medical evidence of record was insufficient to establish a causal relationship
between appellant’s neck condition and the accepted January 22, 2001 employment incident. As
appellant’s July 30, 2010 letter requesting reconsideration of the merits of his claim by OWCP
was made more than one year after the April 3, 2006 merit decision,17 the Board finds that it was
not timely filed.
The Board further finds that appellant has not established clear evidence of error on the
part of OWCP. The duplicate medical reports from Dr. Kaye dated February 2 and 21, 2001
were previously of record and considered by OWCP in its prior decisions and do not establish
that OWCP committed clear evidence of error in finding that appellant did not sustain an injury
causally related to the accepted employment incident. Dr. Kaye addressed appellant’s cervical
condition and ability to work, but failed to provide a medical opinion explaining how lifting a
mop bucket on January 22, 2001 caused the diagnosed condition and any resultant disability. In
his July 30, 2010 request for reconsideration, appellant contended that Dr. Kaye’s February 21,
2001 opinion was correct as it was based on the July 8, 1999 and November 20, 2000 MRI scans
which predated his alleged injury. The Board notes that the diagnosis of degenerative cervical
spondylosis was based on physical examination findings which confirmed restricted range of
motion of the neck. Dr. Kaye relied on the stated MRI scan results in recommending appellant’s
treatment plan, which is not relevant to the issue on which the claim was denied by OWCP,
namely whether appellant sustained an injury causally related to the January 22, 2001
employment incident. The Board finds that the medical reports resubmitted by appellant do not
establish clear evidence of error.
The February 21, 2001 prescription from Dr. Kaye and the reports from Dr. Abbasy,
Dr. Gagnon and Dr. Goldman and treatment notes from the employing establishment health unit
predate the alleged injury. This evidence does not establish clear evidence of error on the part of
OWCP. This evidence did not provide a medical opinion explaining how the diagnosed cervical
conditions were caused by lifting a mop bucket on January 22, 2001. The Board finds that the
reports from Dr. Kaye, Dr. Abbasy, Dr. Gagnon, Dr. Goldman and the employing establishment
health unit are insufficient to prima facie shift the weight of the evidence in favor of appellant’s
claim.
Appellant’s February 8, 2001 letter to the employing establishment, the correspondence
regarding his notification to management about his claimed injury and OWCP documents
15

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

16

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

17

Appellant had one year to request reconsideration by OWCP of its March 8, 2004 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).

5

concerning the timely filing of a claim and notification of an injury are not relevant to the issue
in this case of causal relation between appellant’s claimed injury and the accepted employment
incident. The Board finds, therefore, that this evidence is insufficient to establish clear evidence
of error.
The Board finds that the argument and evidence submitted by appellant in support of his
untimely request for reconsideration do not constitute positive, precise and explicit evidence,
which manifests on its face that OWCP committed an error. Therefore, appellant failed to meet
his burden of proof to show clear evidence of error on the part of OWCP.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

